Citation Nr: 0638167	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  03-26 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to July 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in August 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In connection with his appeal, the veteran and his spouse 
testified before a Decision Review Officer (DRO) at the RO in 
June 2003 and the veteran testified before the undersigned 
Veterans Law Judge sitting at the RO in April 2006; 
transcripts of both hearings are associated with the claims 
file.


FINDINGS OF FACT

1.  The veteran has bilateral hearing loss that is 
etiologically related to acoustic trauma during active 
military service.

2.  The veteran has tinnitus that is etiologically related to 
acoustic trauma during active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Tinnitus was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for 
bilateral hearing loss and tinnitus herein constitutes a 
complete grant of the benefits sought on appeal, no further 
action is required to comply with the Veterans Claims 
Assistance Act of 2000 and the implementing regulations.

At his hearings and in documents of record, the veteran 
contends that, while serving in the U.S. Navy from September 
1944 to July 1946, he trained recruits in the use of .30 
caliber rifles and .45 caliber hand guns.  The veteran also 
states that he had sea duty as a Gunners Mate Striker and 
received training aboard ship on .50 caliber machine guns as 
well as 20mm cannons.  He indicates that, since his service 
discharge, he has never been exposed to a loud noise 
environment.  As such, the veteran claims that he is entitled 
to service connection for bilateral hearing loss and tinnitus 
as a result of his in-service acoustic trauma.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including organic diseases of the nervous 
system, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court of Appeals for Veterans Claims (Court) has held 
that service connection can be granted for a hearing loss 
where the veteran can establish a nexus between his current 
hearing loss and a disability or injury he suffered while he 
was in military service.  Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).  The Court has also held that VA regulations 
do not preclude service connection for a hearing loss which 
first met VA's definition of disability after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The veteran's service medical records reflect that, upon 
discharge examination in July 1946, his hearing was normal 
with 15/15 whispered voice in both ears.  No disease or 
defects pertinent to his hearing were noted. 

The Board observes that the veteran has reported acoustic 
trauma in the military while training recruits in the use of 
.30 caliber rifles and .45 caliber hand guns and during sea 
duty as a Gunners Mate Striker where he was trained on .50 
caliber machine guns as well as 20mm cannons.  Although the 
veteran's service medical records do not contain any 
documentation as to noise exposure or any evidence of 
complaints or treatment for hearing difficulty, the veteran 
is competent to describe the nature and extent of his in-
service noise exposure, see 38 C.F.R. § 3.159(a)(2); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Post-service records demonstrate diagnoses of a bilateral 
high frequency sensorineural hearing loss and tinnitus.  In a 
June 2003 letter, Dr. Palmer states that the veteran had been 
examined in his office and has noise-induced hearing loss and 
tinnitus.  At a July 2003 VA audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
 
25
50
55
55
LEFT
 
30
50
65
65

Speech discrimination was noted to be 92 percent in the right 
ear and 96 percent in the left ear.  Therefore, the Board 
finds that the contemporary medical evidence demonstrates a 
current bilateral hearing loss disability as defined by 
38 C.F.R. § 3.385.  Also, tinnitus is readily observable by 
laypersons and does not require medical expertise to 
establish its existence, although such was confirmed by Dr. 
Palmer and the July 2003 VA examiner.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Moreover, the August 2006 
VA physician, who offered an expert opinion, diagnosed 
bilateral, constant tinnitus and bilateral sensorineural 
hearing loss based upon a review of the record.  

The Board has first considered whether service connection is 
warranted for bilateral hearing loss on a presumptive basis.  
However, the record fails to show that the veteran manifested 
hearing loss to a degree of 10 percent within the one year 
following his service discharge in July 1946.  As such, 
presumptive service connection is not warranted for bilateral 
hearing loss.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

However, with regard to whether the veteran's bilateral 
hearing loss and tinnitus are directly related to his 
military service, the Board notes that there are conflicting 
opinions of record.  The Board must determine, as a question 
of fact, both the weight and credibility of the evidence.  
Equal weight is not accorded to each piece of material 
contained in a record; every item of evidence does not have 
the same probative value.  The Board must account for the 
evidence which it finds to be persuasive or unpersuasive, 
analyze the credibility and probative value of all material 
evidence submitted by and on behalf of a claimant, and 
provide the reasons for its rejection of any such evidence.  
See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 
3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 
621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 
(1991).

In a June 2003 letter, Dr. Palmer indicated that "there is a 
possibility that the hearing loss and tinnitus resulted from 
being a gunnery trainer during World War II."  

In June 2003, a VA physician opined, after a review of the 
claims file and an examination of the veteran, that, since 
the veteran's service medical records were negative for 
hearing loss and tinnitus, and since the veteran was noted to 
have normal hearing at the time of separation from service, 
it would appear most likely that his current hearing loss and 
tinnitus have both occurred subsequent to separation from 
active duty.  The VA physician further acknowledged Dr. 
Palmer's June 2003 statement and indicated that there is a 
possibility that it could be true, though he felt that it was 
unlikely since there appeared to be no nexus present between 
military service and current hearing loss and tinnitus.  

Thereafter, in a September 2003 letter, Dr. Palmer stated 
that the veteran had noise-induced hearing loss with 
secondary tinnitus.  Dr. Palmer further indicated that the 
veteran's hearing loss pattern is diagnostic of noise-induced 
high-frequency sensory hearing loss and his only known noise 
exposure is related to being a gunnery trainer during World 
War II.  Dr. Palmer then opined that "it is this exposure 
that has resulted in [the veteran's] current tinnitus and 
hearing loss."

Due to the conflicting nature of Dr. Palmer's and the VA 
examiner's opinions, the Board obtained a VA Health 
Administration opinion from a physician with expertise in 
otolaryngology.  In August 2006, the VA physician noted the 
veteran's claimed in-service noise exposure, his normal 
hearing at the time of his service discharge, and his post-
service hearing evaluations showing a confirmed downward 
sloping mild to moderate sensorineural hearing loss 
bilaterally.  The VA physician further noted Dr. Palmer's 
June 2003 and September 2003 opinions, as well as that 
offered by the VA examiner in July 2003.

The August 2006 VA physician stated that, after a review of 
all available information, he was in agreement with Dr. 
Palmer that it was at least as likely as not that the 
veteran's current tinnitus and bilateral hearing deficits 
were directly related to his period of active military duty, 
when the veteran was exposed to repeated acoustic trauma 
while discharging rifles, handguns, and cannons as part of 
his duties in the Navy, including Gunnery Mate Striker. 

The physician noted that such opinion was based on the 
following considerations: (1) the veteran very likely had 
repeated exposures to injurious noise levels without 
protective equipment while on active duty.  (2) There was no 
history of significant post-military noise exposure.  (3) It 
is now accepted that the voice and/or whisper tests used to 
screen for hearing acuity during World War II are not 
scientifically valid (ref: Institute of Medicine: "Noise and 
Military Service: Implications for Hearing Loss and Tinnitus, 
" National Academy Press, Washington, D.C. [September 
2005]).  That is, a veteran could well have had compensable 
hearing deficits on standard audiometric testing, and yet 
still score "15/15" on the whisper and/or voice tests used 
during World War II.  (4) With regard to tinnitus, acoustic 
trauma, such as that experienced by the veteran in the Navy, 
is the most common cause of tinnitus.  Inquiries as to the 
presence or absence of tinnitus were not part of the regular 
discharge screening process, and therefore, often not 
documented.  Further, even if the tinnitus were not present 
at the time of discharge, it is at least as likely as not 
related to acoustic trauma that the veteran experienced while 
on active duty.  

Based on the preceding, the August 2006 VA physician 
concluded that, in the absence of a measured audiometric 
evaluation at the time of discharge and in the absence of 
noise exposure subsequent to military service, it was at 
least as likely as not that the veteran had undetected but 
existing noise-induced hearing loss at the time of discharge 
from active military service.  Further, the VA physician 
opined that it was at least as likely as not that the 
veteran's tinnitus was directly related to acoustic trauma 
while on active duty.

As the August 2006 VA physician based his opinion on a 
complete review of the claims file, to include the veteran's 
service medical records, Dr. Palmer's statements, and the 
July 2003 VA examination report, the Board accords great 
probative weight to such opinion.  Moreover, the VA physician 
explained the nature of the veteran's bilateral hearing loss 
and tinnitus and considered the veteran's past noise exposure 
prior to offering his opinions on whether such are related to 
service.  Additionally, the August 2006 VA physician offered 
a scientifically supported explanation as to the fact that a 
veteran could have had compensable hearing deficits on 
standard audiometric testing, and yet still score "15/15" 
on the whisper and/or voice tests used during World War II, 
which was the basis for the July 2003 VA examiner's negative 
opinion.  As such, the Board attaches great probative weight 
to the August 2006 VA physician's opinion.  

Therefore, the Board finds that the veteran's current 
bilateral hearing loss and tinnitus are related to noise 
exposure during his active military service.  As a result, 
service connection for such disabilities is warranted.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


